—In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Posner, J.), dated September 10, 1998, as denied his motion pursuant to CPLR 3211 to dismiss the cause of action asserted by the plaintiff Derek Silvers to recover damages for breach of contract.
Ordered that the order is affirmed insofar as appealed from, with costs.
The language of the separation agreement dated May 26, 1981, could reasonably be construed to have created a direct benefit for the plaintiff Derek Silvers (see, Fourth Ocean Putnam Corp. v Interstate Wrecking Co., 66 NY2d 38, 44; Goodman-Marks Assocs. v Westbury Post Assocs., 70 AD2d 145). Therefore, in the absence of extrinsic evidence, it may reasonably be inferred that Derek was an intended third-party beneficiary of the agreement. Bracken, J. P., Thompson, Friedmann and Smith, JJ., concur.